UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4899


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LONNIE WILLIAM CRISP,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:94-cr-00044-GRA-1)


Submitted:   January 24, 2011             Decided:   February 24, 2011


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin    T.   Stepp,    Assistant    Federal  Public   Defender,
Greenville, South Carolina, for Appellant.          William Norman
Nettles,   United   States    Attorney,   David Calhoun   Stephens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lonnie      William      Crisp         appeals        his    revocation       of

supervised release and forty month sentence.                          Counsel has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967),    certifying      that      there     are       no     meritorious     issues    for

appeal.     We affirm.

             Crisp was convicted in 1994 of two counts of armed

bank    robbery    in    violation        of       18    U.S.C.     § 2113      (1988)    and

sentenced to 200 months’ imprisonment and five years’ supervised

release.     His term of supervision commenced in June 2008.                                In

2009,    Crisp    pled     no   contest        in       state    court    to    kidnapping,

carjacking, and assault charges — a grade A supervised release

violation.       He was sentenced to four years’ imprisonment on the

state charges, with instructions that he be able to serve the

sentence concurrent with any federal sentence on the supervised

release violation.

             Crisp contested the basis of the charges against him

at his supervised release revocation hearing, though he admitted

that he pled no contest.             Although Crisp requested that he begin

serving his supervised release violation sentence immediately,

the    district    court    revoked       supervised            release   and    imposed    a

forty    month    sentence      to   be   served          consecutive      to    his     state

sentence.



                                               2
             A    district       court      has       broad    discretion        to   impose     a

sentence upon revoking a defendant’s supervised release.                                 United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                      This

court     will    affirm     a    sentence             imposed      after    revocation        of

supervised       release    if    it       is     within      the   applicable        statutory

maximum and is not “plainly unreasonable.”                                 United States v.

Crudup,     461    F.3d      433,          437,       439-40     (4th Cir. 2006).               In

determining        whether        a        revocation          sentence          is     “plainly

unreasonable,”       the     court          first       assesses      the        sentence      for

unreasonableness,          “follow[ing]               generally      the    procedural         and

substantive considerations that [it] employ[s] in [its] review

of original sentences.”            Id. at 438.

             A     supervised              release           revocation          sentence       is

procedurally      reasonable          if    the       district      court    considered        the

Guidelines’       Chapter    7    advisory            policy     statements       and    the    18

U.S.C. § 3553(a) (2009) factors relevant to a supervised release

revocation.       See 18 U.S.C. § 3583(e) (2006); Crudup, 461 F.3d at

440.      Although    the     court         need       not    explain      the    reasons      for

imposing a revocation sentence in as much detail as when it

imposes an original sentence, it “still must provide a statement

of reasons for the sentence imposed.”                         Thompson, 595 F.3d at 547

(internal quotation marks omitted).                           A revocation sentence is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

                                                  3
imposed, up to the statutory maximum.                Crudup, 461 F.3d at 440.

Only   if    a   sentence   is   found       procedurally   or    substantively

unreasonable will this court “then decide whether the sentence

is plainly unreasonable.”        Id. at 439.

             Here, we have reviewed the record and conclude that

the district court did not impose an unreasonable sentence, let

alone one that is plainly so.            Crisp received a sentence within

the Guidelines range for his offense and the court offered an

adequate    explanation     to   preserve      the   sentence    upon    appellate

review.      Furthermore, we note that the Guidelines explicitly

instruct a district court to impose a consecutive sentence for a

supervised release violation, even where the same conduct forms

the basis for both the underlying sentence and the supervised

release     violation   sentence.        See    U.S.   Sentencing       Guidelines

Manual § 7B1.3(f) (2009).

             In accordance with Anders, we have reviewed the record

and conclude that there are no meritorious issues for appeal.

We therefore affirm the judgment of the district court.                      This

court requires that counsel inform Crisp in writing of his right

to petition the Supreme Court of the United States for further

review.     If Crisp requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

                                         4
Crisp.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5